Title: To Thomas Jefferson from William Tatham, 16 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Thursday 16th. July 1807. Lynhaven.—
                        
                        The moment I dispatched my Express with my letter to You of yesterday of 8. o Clock—I went to rest for an
                            hour; on waking galloped down towards the Beach, near Lynhaven, where I found one of the Brittish Tenders, with her—of My
                            Boat, had just been on Shore: Capt. Reid with two, Mr. Nimmo’s of Princess Anne, & a Mr. Bowman, went down & conversd
                            with three officers who landed, & Capt. R. is said to have told them “they could have fresh beef if
                                they called tomorrow,”—
                        My Men, & Pilot Boat, lay close in with them undiscovered; & tell a diffret. Tale—They swear that this is
                            a secret channel of communication from Norfolk, that the parties met each other joyfully, placed Centinels out for safety,
                            & that the Tender have her bow towards the Shore, with a Nine
                            Pound Carronaide, ready
                            to cover them from danger, & the foresail hauled over to hide it.—Dark destroyed the power of my Glasses, just as a number of vessels arrived; which I deemed a reinforcement from some of
                                same, & number of others; on this Creed I had not means of emolument, &,
                                on this account, I could only act with due caution, towards an
                            uncertainty; which should not be despised on the one hand, or alarm given on the other.
                        This morning at Day break, I was saddled & reconoitred the Country: There now remained (& at this moment
                            remains) two double Deckers, between the Capes; the others on a cruise (most likely)—& will probably return with greater force. This morning these had three Tenders—One
                            off & one on (in relief), towards the Cape: probably for water!—and the third at Anchor, for signal.
                        I have, since, put the Infantry of a Legionary Corps (40 Horse, 20 to—more Infantry) over the Inlet, in my Boat:—In
                            spite of all I could say, I could not make the five landed already fellows lay down in the Boat, while one of the tenders was looking us
                            full in the face:—I wish they may keep their Breeches as Clean when more trying occasions come.
                        The Man I sent to Cape Henry Light House yesterday is just returned:—He informs that the leading Inhabitants
                            stopped him from going, as a thing impudent; & I am going to see them on the subject of their important
                            Services, three or 4 miles off this afternoon.—I have a number of Paltry fellows to deal with; but (after several
                            days trial) if one or two days more does not organize this very difficult Cape observation, I will
                            make Daniel Beddingers negroe Boy—(our Quandam Cabin Boy) of more Service to the United States than a dozen County
                            Lieutenants.
                        In a few minutes I am off again with 4 Oares & 4 Ladds,
                            worth 400 militia men: Tomorrow’s express will bring you the result.
                  Yours, & the Unions H Servt.
                        
                            Wm Tatham
                     
                        
                    